
	
		II
		111th CONGRESS
		2d Session
		S. 3825
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 22, 2010
			Mr. Risch (for himself
			 and Mr. Crapo) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Endangered Species Act of 1973
		  to remove certain portions of the distinct population segment of the Rocky
		  Mountain gray wolf from the list of threatened species or the list of
		  endangered species published under the Endangered Species Act of 1973, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 State Wolf Management
			 Act.
		2.Status of Rocky Mountain gray wolf as
			 endangered or threatened speciesSection 4 of the Endangered Species Act of
			 1973 (16 U.S.C. 1533) is amended by adding at the end the following:
			
				(j)Status of Rocky Mountain gray wolf as
				endangered or threatened species
					(1)Definition of covered rocky mountain gray
				wolfIn this subsection, the
				term covered Rocky Mountain gray wolf means the portion of the
				distinct population segment of the Rocky Mountain gray wolf that is located
				in—
						(A)the portion of the State of Washington that
				is located—
							(i)east of the centerline of Highway 97 and
				Highway 17, north of Mesa; and
							(ii)east of the centerline of Highway 395,
				south of Mesa;
							(B)the portion of the State of Oregon that is
				located—
							(i)east of the centerline of Highway 395 and
				Highway 78, north of Burns Junction; and
							(ii)east of the centerline of Highway 95, south
				of Burns Junction;
							(C)the portion of the State of Utah that is
				located east of the centerline of Highway 84 and north of Highway 80;
						(D)the entire State of Idaho; and
						(E)the entire State of Montana.
						(2)Status of covered Rocky Mountain gray
				wolf
						(A)In generalThe inclusion of the covered Rocky Mountain
				gray wolf on any list of endangered or threatened species under subsection (c)
				shall have no force or effect.
						(B)State management plansNotwithstanding any other provision of law
				and effective beginning on the date that is 5 years after the date of enactment
				of this subsection, the Secretary may initiate a process to include the Rocky
				Mountain gray wolf on a list of endangered or threatened species pursuant to
				subsection (c) if the Secretary certifies to Congress that a State, by and
				through the management plan of the State, has not provided for the maintenance
				within the State of not less than 10 breeding pairs and an aggregate of 100
				Rocky Mountain gray
				wolves.
						.
		
